PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Paxton et al.
Application No. 15/246,524
Filed: August 24, 2016
For: Trail Boot

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition, filed December 10, 2021, to revive the above-identified application under the unintentional provisions of 37 CFR 1.137(a).

The petition is GRANTED.

This application became abandoned for a failure to file a proper reply to the final office action, mailed November 27, 2020.  A Notice of Abandonment was mailed on June 30, 2021. On 
October 21, 2021, a petition under 37 CFR 1.137(a) was filed; however, the petition was dismissed in a decision mailed November 29, 2021.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment; (2) the petition fee of $1,050.00; and (3) a proper statement of unintentional delay.  

The application is being forwarded to the Technology Center Art Unit 3732 for appropriate action by the Examiner in the normal course of business on the reply received December 10, 2021.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 
272-1058.  All other inquiries regarding this application should be directed to the Technology Center.


/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions